Citation Nr: 1038928	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  05-16 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for sexual dysfunction.

3.  Entitlement to an increased rating for service-connected low 
back disability, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for service-connected left 
lower extremity paresthesia, currently evaluated as 20 percent 
disabling.

5.  Prior to May 13, 2010, entitlement to an increased rating for 
service-connected right lower extremity peripheral neuropathy, 
evaluated as 10 percent disabling.

6.  Beginning May 13, 2010, entitlement to an increased rating 
for service-connected right lower extremity peripheral 
neuropathy, evaluated as 20 percent disabling.


7.  Entitlement to an increased rating for a service-connected 
adjustment disorder with depressed mood, currently evaluated as 
30 percent disabling.

8.  Entitlement to an increased rating for service-connected type 
II diabetes mellitus.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 
1969.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a July 2004 rating decision, the RO, inter alia, denied the 
Veteran a rating in excess of 40 percent for his low back 
disability, granted service connection for paresthesia of the 
left lower extremity and assigned a 10 percent rating, and 
continued the 10 percent rating for service- connected right 
lower extremity peripheral neuropathy.

In December 2004, while the Veteran's appeal of his back claim 
was pending, he filed additional claims for service connection 
for an acquired psychiatric disability, a gastrointestinal 
disability, and sexual dysfunction.  In an April 2005 rating 
decision, the RO, in part, granted service connection for an 
adjustment disorder with depressed mood and assigned a 30 percent 
rating, denied service connection for gastrointestinal disability 
and sexual dysfunction, and continued the 10 percent rating for 
service-connected right lower extremity peripheral neuropathy.  
Although the Veteran did not raise the issue or express 
disagreement with the prior ratings, the April 2005 rating 
decision also increased the disability rating assigned to his 
left lower extremity paresthesia to 20 percent.  The Veteran 
subsequently perfected an appeal as to the denials of service 
connection for a gastrointestinal disability and sexual 
dysfunction as well as the disability ratings assigned to his 
adjustment disorder and left lower extremity paresthesia.  In a 
July 2007 decision, the Board denied service connection for a 
gastrointestinal disability and sexual dysfunction, and denied 
his increased rating claims for a low back disability, left lower 
extremity paresthesia, and adjustment disorder with depressed 
mood.  The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a June 
2009 Memorandum Decision, the Court vacated the July 2007 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with its memorandum.

In a December 2008 rating decision, the RO denied service 
connection for sexual dysfunction, granted service connection for 
type II diabetes mellitus and assigned a 20 percent disability 
evaluation, continued 20 percent disability evaluation for 
paresthesia of the left lower extremity, continued the 10 percent 
disability evaluation for peripheral neuropathy of the right 
lower extremity, and denied aid and attendance allowance for the 
Veteran's spouse.  The Veteran timely perfected an appeal with 
respect to these issues.  (The Board notes that the issues of 
service connection for sexual dysfunction and an increased rating 
for service-connected left lower extremity paresthesia were also 
the subject of the Board's July 2007 decision and the Court's 
subsequent June 2009 Memorandum Decision).

Pursuant to the Court's June 2009 Memorandum Decision, the Board 
remanded the matter for further development in April 2010.  The 
Board specifically instructed the RO to provide the Veteran with 
appropriate VCAA notification regarding all issues on appeal, 
provide him with examinations for the claims, and readjudicate 
the claims.  In April 2010 a VCAA letter was sent to the Veteran, 
in May 2010 he was afforded examinations for his various claims, 
and in June 2010 his claims were readjudicated in a supplemental 
statement of the case.  Thus, there is compliance with the 
Court's and the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).

In a June 2010 supplemental statement of the case, the RO 
increased the disability evaluation for the Veteran's right lower 
extremity peripheral neuropathy to 20 percent disabling, 
effective May 13, 2010.  The RO also reduced the disability 
evaluation for the Veteran's type II diabetes mellitus to 10 
percent disabling effective May 13, 2010.   

Additional treatment records have been associated with the claims 
folder since the claims were last adjudicated in June 2010.  
However, these records do not pertain to the issues currently on 
appeal, but relate to the claim of service connection for a heart 
disability currently before the RO.  Therefore, it is not 
prejudicial for the Board to proceed with the claims on appeal. 

The Board notes that the issue of entitlement to aid and 
attendance allowance for the Veteran's spouse, CB, was also 
appealed.  During the pendency of this appeal, aid and attendance 
allowance for CB was granted in a June 2010 rating decision.  As 
this represents a full grant of the benefit sought, the issue is 
no longer on appeal.  

The issues of increased ratings for a low back disability, 
adjustment disorder, and type II diabetes mellitus are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran's gastrointestinal disabilities are related to a 
service-connected disability or his period of service.

2.  The preponderance of the evidence is against a finding that 
the Veteran's sexual dysfunction is related to a service-
connected disability or his period of service.

3.  The Veteran's service-connected left lower extremity 
paresthesia is manifested by loss of sensation and muscle 
strength which is productive of at most moderate impairment.

4.  Prior to May 13, 2010, the Veteran's service-connected right 
lower extremity peripheral neuropathy was manifested by 
diminished reflexes productive of at most mild impairment.  

5.  Beginning May 13, 2010, the Veteran's service-connected right 
lower extremity peripheral neuropathy is manifested by loss of 
sensation and muscle strength which is productive of at most 
moderate impairment.

6.  The evidence does not show that the Veteran's service-
connected disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated authority 
is required.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by service, nor proximately due to a service-connected 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).

2.   Sexual dysfunction was not incurred in or aggravated by 
service, nor proximately due to a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The criteria for an increased disability rating for the 
Veteran's service-connected left lower extremity paresthesia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 8520 (2010).


4.  Prior to May 13, 2010,  the criteria for an increased rating 
for service-connected right lower extremity peripheral neuropathy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 8520 (2010).

5.  Beginning May 13, 2010, the criteria for an increased rating 
for service-connected right lower extremity peripheral neuropathy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 8520 (2010).

6.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2004, February 2005, January 
2006, July 2005, August 2005, March 2006, December 2007, January 
2008, February 2009, and April 2010, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to substantiate 
the claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  The March 2006, December 2007, January 
2008, and April 2010 letters also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The claims were subsequently readjudicated in a June 2010 
supplemental statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (noting that VA cured its failure 
to afford statutory notice to the claimant prior to an initial 
rating decision by issuing a notification letter after the 
decision, readjudicating the claim, and notifying the claimant of 
such readjudication in the statement of the case).

With respect to the secondary service connection claims, the July 
2005 letter explained that the evidence must show a "current 
physical or mental disability shown by medical evidence, in 
addition to your service-connected disability" and that your 
"service-connected disability either caused or aggravated your 
additional disability."

The June 2004 and March 2006 letters informed the Veteran of the 
information and evidence needed to substantiate his increased 
rating claim.  The June 2004 letter advised him that to 
"establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that your 
service-connected condition has gotten worse."  More 
specifically, the March 2006 letter notified the Veteran that the 
"[n]ature and symptoms of the condition," the "[s]everity and 
duration of the symptoms," and the "[i]mpact of the condition and 
symptoms on employment" would be considered in the assignment of 
a disability rating.  

The Board has also considered the Court's decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) which was also the 
subject of the Court's June 2009 Memorandum Decision in this 
case, which held that for an increased compensation claim, 
section § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the claimant's 
employment and daily life.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.

The notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation, e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, employer 
statements, job application rejections, and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  See Vazquez-Flores, 22 
Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez- 
Flores decision pertaining to his increased rating claims for 
left lower extremity paresthesia and 
right lower extremity peripheral neuropathy in the aforementioned 
February 2009 letter.

In any event, the Court's decision in Vazquez-Flores was recently 
vacated by the United States Court of Appeals for the Federal 
Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claims.  As the Board will discuss in detail in its 
analysis below, the Veteran was provided with multiple VA 
examinations for each of his claims on appeal.  The reports of 
these examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current complaints, 
conducted appropriate physical examinations, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
these examination reports are adequate for purposes of rendering 
a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); 
see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran has not contended otherwise.  Thus, the duties to notify 
and assist have been met.






Analysis

Service Connection

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310.  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

With respect to secondary service connection, there must be (1) 
medical evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service- connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Gastrointestinal Disability

The Veteran essentially contends that he has a gastrointestinal 
disability related to service, or in the alternative secondary to 
his service-connected adjustment disorder.  The medical record 
includes diagnoses of irritable bowel syndrome and enterogastric 
reflux disease.  

With respect to in-service disease or injury, there is no 
indication of a gastrointestinal disability in service.  Notably, 
the examination report at service discharge was negative for any 
type of gastrointestinal disability.  

The Veteran was afforded an examination in May 2010.  Upon 
interview of the Veteran and review of the claims folder, the 
examiner indicated that the Veteran had long standing diarrhea 
which, according to the Veteran, began after service discharge.  
The examiner noted that since the Veteran indicated that he had 
never gotten a specific diagnosis that the exact etiology of the 
claimed gastrointestinal disability, manifested by chronic 
diarrhea, was unknown.  In noting that the Veteran appeared to 
have a current gastrointestinal disability which appeared to be 
ongoing and chronic diarrhea and of unknown etiology, the 
examiner stated that it was impossible to determine whether it 
was incurred in or aggravated by service without resorting to 
speculation.  

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has failed 
to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's 
responsibility to support a claim for VA benefits.)

To the extent that the Veteran himself believes that a 
gastrointestinal disability is somehow related to service, it is 
now well established that laypersons, such as the Veteran, 
without medical training are not competent to comment on medical 
matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992), see also 38 C.F.R. § 3.159 (a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the Board.  
See also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Additionally, to the extent that the Veteran may be contending 
that he has had a gastrointestinal disability continually after 
service, he has not presented supporting medical evidence.  See 
Voerth v. West, 13 Vet. App. 117, 120- 1 (1999) (finding that 
there must be medical evidence on file demonstrating a 
relationship between the Veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent). 
Symptoms of a gastrointestinal disability were not noted until 
approximately 28 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not 
err in denying service connection when the Veteran failed to 
provide evidence which demonstrated continuity of symptomatology, 
and failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed a gastrointestinal disability is not related to his 
military service.

Regarding secondary service connection, the Board notes that the 
Veteran has diagnoses of irritable bowel syndrome and 
enterogastric reflux disease.  Additionally, he is service-
connected for an adjustment disorder with depressed mood.  

The key question is whether there is a relationship between the 
Veteran's irritable bowel syndrome and enterogastric reflux 
disease, and his service-connected adjustment disorder.  Only two 
competent medical opinions regarding the nexus question have been 
obtained, both from VA examinations.

In August 2005, a VA examiner who conducted a gastrointestinal 
examination of the Veteran, concluded that it was less likely 
than not that the Veteran's gastrointestinal maladies were 
related to his service-connected psychiatric condition.  The 
examiner specifically noted that exacerbation in the Veteran's 
gastrointestinal symptomatology did not necessarily coincide with 
episodes of increased emotional distress, and that the available 
medical literature fails to note any correlation between 
adjustment disorders and gastrointestinal symptomatology.  

Recently in May 2010, the Veteran was afforded another 
examination.  Upon evaluation of the Veteran, the examiner opined 
that the Veteran's gastrointestinal disability did not appear to 
be causing or aggravating any of his service-connected 
disabilities.  The examiner indicated that after an extensive 
discussion with the Veteran and his wife, the Veteran stated that 
the only time his diarrhea issue worsens was when his diet 
changed (e.g. eating sausage).  He noted that there were other 
times when it might worsen on its own without any precipitating 
factors.  The examiner was not able to determine the percentage 
of disability attributed to any aggravation issues.  

These opinions are considered probative as they were definitive, 
based upon a complete review of the Veteran's entire claims file, 
physical examination of the Veteran, and the examiners provided a 
detailed rationale for the conclusion reached. See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  
Accordingly, these opinions are found to carry significant 
weight.  Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any 
competent medical evidence to rebut these opinions against the 
claim or otherwise diminish their probative weight.  See Wray v. 
Brown, 7 Vet. App. 488, 492-93 (1995).  He has been accorded 
ample opportunity to present competent medical evidence in 
support of his claim; he has failed to do so.  See 38 U.S.C.A. § 
5107(a) (it is the claimant's responsibility to support a claim 
for VA benefits).

To the extent that the Veteran himself contends that a medical 
relationship exists between the service-connected adjustment 
disorder and gastrointestinal disability, his lay opinion is 
entitled to no weight of probative value.  See Espiritu.  Any 
such statement offered in support of the Veteran's claim does not 
constitute competent medical evidence and cannot be accepted by 
the Board.  See also Cromley.

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's current 
gastrointestinal disability is not related to his service-
connected adjustment disorder or any other service-connected 
disability.  

In summary, there is no basis upon which to grant service 
connection, either on a direct or secondary basis.  A such, this 
claim is denied.

     Sexual Dysfunction

The Veteran essentially contends that he has sexual dysfunction 
related to service, or in the alternative secondary to his 
service-connected adjustment disorder.

The medical record shows that the Veteran has had erectile 
dysfunction since 2001. 

To the extent that the veteran claims his sexual dysfunction is 
something other than erectile dysfunction, namely decreased 
libido, such does not represent an independent disability upon 
which service connection may be granted.  The Court has held that 
symptoms alone (such as decreased libido), without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  

With respect to in-service diseaseor injury, there is no 
indication of sexual dysfunction in service.  Notably, the 
examination report at service discharge was negative for any type 
of sexual dysfunction.  

VA afforded the Veteran an examination in May 2010.  The examiner 
noted that based on review of the service treatment record, there 
was nothing that would indicate that erectile dysfunction was 
specifically caused, incurred, or aggravated by service.  He 
further noted that the Veteran had other medical problems and he 
took multiple medications, and any, all, or some of those could 
easily cause erectile dysfunction.  He indicated that it would be 
medically impossible to determine which was the most probable 
cause of the sexual dysfunction.  The examiner concluded that he 
was not able to relate sexual dysfunction to service.  

This opinion is considered probative as it was definitive, based 
upon a complete review of the Veteran's entire claims file, 
physical examination of the Veteran, and the examiner provided a 
detailed rationale for the conclusion reached. See Barr.  
Accordingly, this opinion is found to carry significant weight.  
The Veteran has not provided any competent medical evidence to 
rebut this opinion against the claim or otherwise diminish its 
probative weight.  See Wray.  The Veteran has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) (it 
is the claimant's responsibility to support a claim for VA 
benefits).

To the extent that the Veteran himself believes that sexual 
dysfunction is somehow related to his military service, it is now 
well established that laypersons, such as the Veteran, without 
medical training are not competent to comment on medical matters 
such as etiology.  See Espiritu.  Any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See also 
Cromley.

Additionally, to the extent that the Veteran may be contending 
that he has had  sexual dysfunction continually since service, he 
has not presented supporting medical evidence.  See Voerth. The 
Veteran himself has indicated that sexual dysfunction had its 
onset in 2001, which was 32 years after service discharge.  See 
Mense.

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed sexual dysfunction is not related to his military 
service.

To the extent that the Veteran argues that he has sexual 
dysfunction as secondary to service-connected disability, the 
Veteran has been shown to have erectile dysfunction.  
Additionally, the Veteran is service-connected for an adjustment 
disorder with depressed mood.  

The key question is whether there is a relationship between the 
Veteran's sexual dysfunction, and his service-connected 
adjustment disorder.  Only two competent medical opinions 
regarding the nexus question have been obtained, both from VA 
examinations.

The August 2005 VA psychiatric examiner opined that there was no 
relationship between the veteran's sexual dysfunction and his 
service-connected psychiatric disability.  Recently in May 2010, 
the Veteran was afforded another examination.  Upon evaluation of 
the Veteran and review of the claims folder, the examiner noted 
that the Veteran had erectile dysfunction of unknown etiology.  
He opined that the Veteran's erectile dysfunction was not 
aggravated nor caused by any persistent aggravation of diabetes 
mellitus, lower extremity neuropathy, or mental health problems.  
He indicated that diabetes mellitus was mild, lower extremity 
neuropathy symptoms do not cause erectile dysfunction, and mental 
health issues do not cause specific erectile dysfunction because 
they do not interfere with the mechanics of the ability to obtain 
an erection.  The examiner added that the most likely case of 
erectile dysfunction was multi-factorial; aggravation issues 
could not be determined because of the overwhelming number of 
multiple medical issues and medications used. 

These opinions are considered probative as they were definitive, 
based upon a complete review of the Veteran's entire claims file, 
physical examination of the Veteran, and the examiners provided a 
detailed rationale for the conclusion reached. See Barr.  
Accordingly, these opinions are found to carry significant 
weight.  Among the factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean.  The 
Veteran has not provided any competent medical evidence to rebut 
these opinions against the claim or otherwise diminish their 
probative weight.  See Wray.  He has been accorded ample 
opportunity to present competent medical evidence in support of 
his claim; he has failed to do so.  See 38 U.S.C.A. § 5107(a) (it 
is the claimant's responsibility to support a claim for VA 
benefits).

To the extent that the Veteran himself contends that a medical 
relationship exists between the service-connected adjustment 
disorder  or any other service-connected disability, and 
gastrointestinal disability, his lay opinion is entitled to no 
weight of probative value.  See Espiritu.  Any such statement 
offered in support of the Veteran's claim does not constitute 
competent medical evidence and cannot be accepted by the Board.  
See also Cromley.

In short, the preponderance of the competent and probative 
evidence of record indicates that the Veteran's currently 
diagnosed erectile dysfunction is not related to his service-
connected adjustment disorder or any other service-connected 
disability.  



Ratings
     
Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual disorders in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, the Court has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

     Left Lower extremity Paresthesia

The Veteran seeks an increased rating for his service-connected 
left lower extremity paresthesia.  He asserts that this left 
lower extremity symptomatology limits his mobility, has limited 
his ability to work, and has made the performance of certain 
activities of daily living more difficult.

The Veteran's left lower extremity paresthesia is currently 
evaluated as 20 percent disabling under Diagnostic Code 8520 
(paralysis of sciatic nerve).

Under Diagnostic Code 8520, a maximum schedular rating of 80 
percent is awarded for complete paralysis of the sciatic nerve.  
With complete paralysis, the foot dangles and drops, no active 
movement of muscles below the knee is possible, and flexion of 
the knee is weakened or (very rarely) lost.

When there is incomplete paralysis, a 60 percent evaluation is in 
order for severe disability with marked muscular atrophy.  
Moderately severe incomplete paralysis warrants a 40 percent 
evaluation, moderate incomplete paralysis warrants a 20 percent 
evaluation, and mild incomplete paralysis warrants a 10 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as "moderate" and "severe" are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average or 
medium quality, amount, scope, range, etc." Webster's New World 
Dictionary, Third College Edition (1988), 871.

The term "incomplete paralysis," with peripheral nerve injuries, 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion or to 
the partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8730.

To obtain a higher rating for left lower extremity paresthesia 
under Diagnostic Code 8520, moderately severe symptomatology 
would have to be demonstrated.  After reviewing the record, the 
Board believes that such symptomatology has not been shown in the 
instant case.  The Veteran's left lower extremity disability has 
primarily been manifested by shooting pains into the left leg, 
loss of sensation,  diminished reflexes, and numbness.  None of 
these symptoms, however, appears to be more than moderate in 
nature, if that.  Indeed, the July 2004 VA examiner described the 
Veteran's left lower extremity sensory loss as only mild, with no 
specific joint being affected, and the May 2010 VA examiner 
described the disability as moderate.  The other evidence of 
record, including the January 2008 and outpatient treatment 
records, describe left lower extremity sensation as being within 
normal limits or only slightly diminished.

Muscle strength has also not been significantly impacted, and has 
consistently been reported as being within normal limits or only 
slightly decreased.  No muscle atrophy or wasting has been 
identified.  Moreover, while deep tendon reflexes have been hard 
to elicit, foot drop or accompanying symptomatology have not been 
clinically identified.

The Board acknowledges the Veteran's complaints of limited 
mobility and difficulty in performing certain household chores.  
Indeed, the medical record reflects that the Veteran is unable to 
walk more than a few blocks without stopping to rest. Maintaining 
any position for long elicits significant pain and negotiating 
stairs or rising from a seated position are particularly 
problematic.  At times, his gait has been antalgic and walking is 
slow.  The evidence of record, however, makes clear that these 
symptoms are primarily due to the Veteran's service-connected low 
back disability, not his left leg paresthesia.  The July 2004 VA 
examiner specifically noted that lower extremity functional 
impairment was only mild in nature and that leg numbness and 
tingling by itself affected the Veteran's activities at a 
moderate level.  Subsequently, the May 2010 VA examiner indicated 
that the disability had no effect on his ability to care for 
himself, mild effect on chores, moderate effect on his ability to 
do some activities (shopping and traveling), and prevented him 
from doing sports or recreational activity.  Outpatient treatment 
records note similar findings.

While the Veteran has made frequent complaints to medical 
professionals about back pain, his complaints regarding left 
lower extremity pain and numbness have been much less frequent.  
Given the findings of only slight to moderate impairment in 
strength and sensation on objective examination, coupled with the 
lack of any evidence of muscle wasting or atrophy, the relative 
lack of treatment or complaint is indicative of at most moderate 
pathology.

To the extent that the Veteran himself is attempting to isolate 
his symptomatology, it is now well settled that lay persons 
without medical training, such as the Veteran, are not qualified 
to render medical opinions which call for specialized medical 
knowledge.  See Espiritu; see also 38 C.F.R. § 3.159 (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

Based on this evidence, to include medical reports of record, the 
Board does not believe that moderately severe symptomatology has 
been demonstrated or approximated.  Because only moderate lower 
extremity impairment has been shown, a higher schedular rating is 
not warranted.

The Board has also taken into consideration the provisions of 38 
C.F.R. §§ 4.40, 4.45, and the Court's holding in DeLuca with 
respect to the Veteran's left lower extremity paresthesia.  
However, the Court has held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions of 
38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996). Such is the case with Diagnostic Code 8520.  
Accordingly, the aforementioned provisions of 38 C.F.R. § 4.40 
and § 4.45 are not for consideration with respect to the 
Veteran's left lower extremity paresthesia.

     Right Lower Extremity Peripheral Neuropathy

The Veteran also seeks an increased rating for his service-
connected right lower extremity peripheral neuropathy.  Prior to 
May 13, 2010, the Veteran is evaluated as 10 percent disabling 
and beginning May 13, 2010, he is evaluated as 20 percent 
disabling. 

The Veteran's right lower extremity peripheral neuropathy 
associated with his service-connected low back disability is 
evaluated under Diagnostic Codes 5293 (intervertebral disc 
syndrome) - 8520 (paralysis of sciatic nerve).  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires the use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27.

As noted above, under Diagnostic Code 8520, moderately severe 
incomplete paralysis warrants a 40 percent evaluation, moderate 
incomplete warrants a 20 percent rating, and mild incomplete 
paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

Prior to May 13, 2010, to obtain a higher rating for right lower 
extremity peripheral neuropathy under Diagnostic Code 8520, 
moderate symptomatology would have to be demonstrated.  After 
reviewing the record, the Board believes that such symptomatology 
has been shown in the instant case.  On VA examination in 
February 2008, the Veteran's right lower extremity was normal 
during testing for vibration, pain, light touch, and position 
sense.  There was no muscle atrophy or affect on any joint, and 
gait and balance were normal.  Additionally, treatment records 
during the applicable period reflect that strength and sensory 
tests were normal, and deep tendon reflexes were equal.  The 
evidence shows that reflexes were diminished.  Additionally, in 
February 2008, it was noted that the Veteran's disability had no 
significant effect on his occupation and no effect on his usual 
daily activity.  Thus, the Veteran's symptoms reflect a mild 
disability, and a higher evaluation is not warranted.  

Beginning May 13, 2010, the Veteran has been rated 20 percent 
disabling for his right lower extremity peripheral neuropathy.  
To warrant a higher rating, moderately severe symptomatology 
would have to be demonstrated.  After reviewing the record, the 
Board believes that such symptomatology has not been shown in the 
instant case.  On examination in May 2010, the VA examiner noted 
that reflexes were moderately decreased and there was a decrease 
in sensation with light touch, pinprick, and monofilament 
testing.  There was also mild weakness in the right lower 
extremity with motor strength of 4/5.  The examiner described the 
disability as moderate.

The Board acknowledges the Veteran's complaints of limited 
mobility and difficulty in performing certain household chores.  
Indeed, the medical record reflects that the Veteran is unable to 
walk more than a few blocks without stopping to rest.  The 
evidence of record, however, makes clear that these symptoms are 
primarily due to the Veteran's service- connected low back 
disability, not his right lower extremity disability.  The May 
2010 VA examiner indicated that the disability had no effect on 
this ability to care for himself, mild effect on chores, moderate 
effect on his ability to do some activities (shopping and 
traveling), and prevented him from doing sports or recreational 
activity.  Outpatient treatment records note similar findings.

While the Veteran has made frequent complaints to medical 
professionals about back pain, his complaints regarding right 
lower extremity pain and numbness have been much less frequent.  
Given the findings of only slight impairment in strength and 
sensation on objective examination, coupled with the lack of any 
evidence of muscle wasting or atrophy, the relative lack of 
treatment or complaint is indicative of at most moderate 
pathology

As noted above, the Board has also taken into consideration the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and the Court's holding in 
DeLuca with respect to the Veteran's right lower extremity 
paresthesia.  However, the Court has held that where a diagnostic 
code is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Such is the case with 
Diagnostic Code 8520.  Accordingly, the aforementioned provisions 
of 38 C.F.R. § 4.40 and § 4.45 are not for consideration with 
respect to the Veteran's left lower extremity paresthesia.




ORDER

Service connection for a gastrointestinal disability is denied.

Service connection for sexual dysfunction is denied.

An increased rating for service-connected left lower extremity 
paresthesia, currently evaluated as 20 percent disabling, is 
denied.

Prior to May 13, 2010, an increased rating for service-connected 
right lower extremity peripheral neuropathy, evaluated as 10 
percent disabling, is denied.

Beginning May 13, 2010, an increased rating for service-connected 
right lower extremity peripheral neuropathy, evaluated as 20 
percent disabling, is denied.


REMAND

In its April 2010 remand, the Board discussed the June 2009 
Memorandum Decision in which the Court noted various deficiencies 
with the Board's decision.  The Board indicated that 

as to the increased rating claims for a low back 
disability, left lower extremity paresthesia, and 
adjustment disorder with depressed mood, the Court 
noted that the Veteran received inadequate notice 
pursuant to Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  (The Board notes that while the issue of an 
increased rating for left lower extremity paresthesia 
was at the Court, the RO adjudicated the claim again 
and issued a Vazquez-Flores compliant letter as to 
the issue as well as to the issue of an increased 
rating for right lower extremity peripheral 
neuropathy in February 2009).  However, the Board 
observes that in September 2009, the United States 
Court of Appeals for the Federal Circuit interpreted 
38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting veteran-specific notice 
as to effect on daily life and as to the assigned or 
a cross-referenced Diagnostic Code under which the 
disability is rated. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The Federal Circuit 
indicated that VCAA notice requirements are the type 
of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in 
severity of the disability and the effect that 
worsening has on employment.  Nevertheless, on 
remand, the RO should ensure that correct VCAA 
notification has been provided to the Veteran 
regarding all issues currently on appeal.

The Board instructed the RO to "[e]nsure that the Veteran has 
been provided with appropriate VCAA notification regarding all 
issues on appeal." 

In April 2010, the RO sent the Veteran a VCAA notification letter 
as to the claims on appeal.  However, there was no indication of 
Vazquez-Flores compliant notification for the increased rating 
claims for a low back disability and adjustment disorder.  While 
the Court's decision in Vazquez-Flores was recently vacated by 
the United States Court of Appeals for the Federal Circuit, the 
Board is bound by the Court's remand instructions  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); see also 
Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a 
remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand).  In light of the foregoing, the Board finds that another 
VCAA notification letter must be issued.   

As to the increased rating claim for diabetes mellitus, the Board 
notes that in December 2008 the RO granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation effective 
November 19, 2007.  During the pendency of this appeal in a June 
2010 supplemental statement of the case, the RO reduced his 
evaluation to 10 percent disabling effective May 13, 2010.   

VA regulations provide that where the reduction in evaluation of 
a service-connected disability is considered warranted and the 
lower evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e) (2010).  
Furthermore, the regulations provide that the Veteran is to be 
notified of the contemplated action (reduction or discontinuance) 
and given detailed reasons therefore, and is to be given 60 days 
for the presentation of additional evidence to show that 
compensation payments should be continued at their present level.  
The Veteran is also to be informed that he may request a 
predetermination hearing, provided that the request is received 
by the VA within 30 days from the date of the notice.  If 
additional evidence is not received within the 60 day period and 
no hearing is requested, final rating action will be taken and 
the award will be reduced or discontinued effective the last day 
of the month in which a 60-day period from the date of notice to 
the Veteran expires.  38 C.F.R. § 3.105(e),(h) (2010).  

A review of the claims file indicates that the RO did not provide 
the Veteran with notice of the proposed reduction as required by 
38 C.F.R. § 3.105(e) (2010).  On remand, in order to ensure due 
process, the RO must provide the Veteran with notice as required 
by 38 C.F.R. § 3.105(e).  The RO should then adjudicate the claim 
for an increased rating for type II diabetes mellitus, to include 
whether a reduction from 20 percent to 10 percent was proper.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
corrective VCAA notification that is in 
compliance with the requirements set forth in 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the Veteran that, to substantiate his 
increased rating claims for a low back 
disability and adjustment disorder, he must 
provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or an 
increase in severity of the disabilities as 
well as the effect that the worsening has on 
his employment and daily life.

In addition, the letter should include 
examples of the types of medical and lay 
evidence that the Veteran may submit (or ask 
the Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation- e.g., competent lay statements 
describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application 
rejections, and any other evidence showing an 
increase in the disabilities or exceptional 
circumstances relating to the disabilities.

Further, the Veteran should be afforded a 
copy of the applicable criteria needed to 
establish an increased (higher) evaluation 
under the applicable diagnostic codes for 
rating a low back disability and adjustment 
disorder.

Also, the Veteran should be advised that, if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity of 
a particular disability from 0 percent to as 
much as 100 percent (depending on the 
disability involved), based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their impact 
upon employment and daily life.

2.  Provide the Veteran with notice regarding 
the reduction of the rating for type II 
diabetes mellitus, in accordance with the 
provisions of 38 C.F.R. § 3.105

3.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claims.  If action remains 
adverse to the Veteran, provide the Veteran 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


